Citation Nr: 1723115	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After an April 2016 Supplemental Statement of the Case was issued by the RO, the Veteran submitted additional evidence in support of his increased rating claim in June 2016.  However, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing impairment has been no worse than Level IV hearing impairment for the right ear and Level I hearing impairment for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks a higher (compensable) rating for his service-connected bilateral hearing loss and asserts that a 40 percent evaluation is warranted for his disability.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity. Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In support of his claim for service connection, the Veteran submitted a July 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) that includes the results of a private audiological examination.  On the audiometric examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
70
80
LEFT
15
25
60
65

The average puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz were 54 for the right ear and 37 for the left ear.  Maryland CNC testing revealed speech recognition scores of 80 percent and 92 percent for the right ear and left ears, respectively.

Applying the findings from the July 2015 examination to Table VI of the Rating Schedule results in a Roman numeral designation of Level IV for the right ear and a designation of Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

The Veteran underwent a VA audiological examination in October 2015.  The examiner reviewed the evidence of record and noted the Veteran's report of having difficulty understanding conversational speech.  On air conduction testing, the audiological examination revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
85
LEFT
25
40
60
55

On bone conduction testing, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
60+
LEFT
25
40
55
55

The average puretone threshold on air conduction testing was 59 for the right ear and 45 for the left ear.  On the bone conduction testing, the average puretone threshold was 53 for the right ear and 44 for the left ear.  The Maryland CNC speech recognition score was 94 percent for the right ear and 96 percent for the left ear.

Applying the values from the October 2015 air conduction test results to Table VI results in Level II hearing impairment for the right ear and Level I hearing impairment for the left ear.  When applying the results to Table VII, the results are noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Applying the October 2015 examination results from the bone conduction test to Table VI of the Rating Schedule results in a Roman numeral designation of Level I for both ears, which corresponds to a noncompensable rating on Table VII.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The findings reported for the October 2015 air conduction and bone conduction tests do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

The Veteran also submitted a June 2016 private audiological evaluation report showing that he received a speech recognition score of 96 percent for both ears on a Maryland CNC test.  This test, however, was not conducted along with an audiometric examination of the Veteran's puretone hearing thresholds.  Therefore, the June 2016 private audiological report is inadequate for rating purposes.  See 38 C.F.R. § 4.85(a).  

The evidence also includes an additional Hearing Loss and Tinnitus DBQ that was completed by a private audiologist in January 2016.  During the private examination, the Veteran reported having difficulty hearing during business meetings and in church, while watching television, and when cooking food on the stove.  The Veteran also stated that he has difficulty hearing emergency vehicles while driving and that he has to ask his wife to repeat what she says.  As reported by the private clinician, the January 2016 audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
80
LEFT
25
35
55
55
Based on these results, the average puretone threshold was 58 for the right ear and 43 for the left ear.  Speech recognition scores were 88 percent for the right ear and 96 percent for the left ear, as measured by the Maryland CNC test.

Applying these values to Table IV results in a Level III Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear, which results in a noncompensable rating on Table VII.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The January 2016 audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

Based on the record, the Board finds that the schedular criteria for a compensable rating have not been met at any time during the period of the claim.  As just explained above, the results of the private and VA audiological examinations show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating under the applicable criteria.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability cannot be granted.

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability, to include his descriptions of difficulty hearing in multiple settings and situations.  However, none of his statements provide the specific information required for rating purposes.  In addition, there is no other evidence showing sufficient hearing impairment to warrant a compensable rating at any time during the period of the claim.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestation of the Veteran's disability, hearing impairment, is contemplated by the schedular criteria.  The Board acknowledges that the Veteran has difficulty understanding conversational speech, has difficulty hearing in multiple situations, and requires the use of hearing aids.  Nevertheless, his level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reached a compensable degree during the period at issue.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


